    Case 2:19-cv-00888-JCC Document 1-1 Filed 06/06/19 Page 1 of 4




  SUPERIOR COURT OF WASlilNGTON FOR                                          ---:.k~,.":.. .~C_ _ _ _ COUNTY
00-~ /?. ~ J ~                                              ~
                      Plaintiff,                            )        No:
                                                           )
             ~                                 .            )         SUMMONS [ 20 DAYS] .
e6/1~l-!r-~G.~_,                            eh./ )
                       Defendant.          ·               )·

        TO THE DEFENDANT: A lawsuit has been started against you in the above
entitled court by <;f;.t?14<, /.:1. Q..rc---J.; r-... , plaintiff. Plaintiff's claim is stated in the
complaint, a copy of which is served upon you with th.is summons.

        In order to defend against this lawsuit, you must respond to the complaint by
stating your defense in writing; and by serving a copy upon the person signing this
summons within -20 days after the service of this summons, excluding the day of service,
or a default judgment may be entered against you without notice. A default judgment is
one where plaintiff.is entitled to what be asks for because you have not responded. If you
serve a notice of appearance on the undersigned person, you are entitled to notice before
a default judgment D;lBY be entered.

        You may demand that the plaintiff file this lawsuit with the court. If you do so,
the demand must be in writing and must be served upon the person signing this summons.
Within 14 days after you serve the demand, the plaintiff must file this lawsuit with the
court, or the service on you of this summons and complaint will be void.

      If you wish to seek the advice of an attorney in this matter, you should do so
promptly so that your written response, if any, may be served on time.

       This summons is issued pursuant to rule 4 of the Superior Court Civil Rules of the
State of Washington.
                                   Signed by Plaintiff _.,._,.iz.--'ft:.:.ftir..:!"'__   /_ ....,-;...-:,,-::__ _ _
                                          Printed Name_?/           .....--\tJ-r_1J. . .£d.-.
                                                            ......-LW                                           .;1@1;
                                                                                                           · ....................
                                                                                                                              ~-  -
                                                Address_ ~e._~--=     ;;..;;;..o:e.. . .__.. ,c14.._.._,9<1f ----- -
                                                                                     lht'lwn tv',4.Jf1 «Wtt          'fll J I
                                                                                        --;               '


SUMMONSCR4
                Case 2:19-cv-00888-JCC Document 1-1 Filed 06/06/19 Page 2 of 4




                                         Superior Court of Wo~hlnotcn
                                               rDr l<ing County
 JB!!)U&   a.   Edwordocn ,                              ) ':aeo fie . :
                                                                           ---
           Plaintiff,                                    )
                                                             c1 VIL r'QMPLAHJT FOn              F'P.J un I THEFT , f't /•Ul'ULENT
 v.
                                                         )
                                                         )   1..: 11,   r ~flJ',CTICEC: ,     r AIUJ~C:: TO PROP[r LY SEnVE
                                                         )   :_r N / v..rJ ,_q    ..-(.1 IN
 Cal llr:lr Ho,     Lo, n!" , f~a thnr. F . S:ni t ·, , )
 Mltzi Johankn~ cht , k~go EoporzJ ,                     )
           D fande~t( ),                                 )

                                                    I . Introducti on                                                    Sm1 •h
 1 1 Tni!l t\ctio:, is brc~gh.. ::r ainnt Oaf' , c r·t Caliber Hone lo ns , Defendant·•
                           ~                                                               ~ "PO"'Z
    · f      d J ent l ndinq or~ c icos fal olfyi ,ig report:.. and ~cr.:umerno , a ffid ...vi r ,
 f'.or f rou
 eno      Hureu_ tc
                  • ~i ve p:oo..:=r                                 .... t ..,..
                                    ~ tice• , $ld • !:I 1,01. De f n"'e~   ,chankn r-t,
                                                                                   .. • -d .... ~ ,
 for por.t1c ipating Ln t~ false and miule~dir.g trunsa=~io~s ends rv ~n r,aper~~r<
 upon Oaf ncont C:Jl ibt:r Sor.n Loons lll!holf without -iv_~ th                                         Pletr    11f   Proper
 Notice es not t orth in "the Cauoa of Action helru .
                                II . Jurisdiction Vonue , P~rtiae
 2.1 Juri~dictiun is proper, j~t'toi\~{i cle 4 Sccticn ~oft                                               Washington Stote
 Com. t1 tution , end RC:!! 2 .08 , 4 . r ~.

 2 . 2 V~nue .!s proper ce the prcpo,.. · y • uotf av                   r ! , locetad in K!nn Coun ', •
 2 . 3 Plaintif f tdw£:.rdson , is material at ell tine, to thia co.n;,leint end is
 1ncarcoratod at the l\irway Hoir'hts Co1·r ctions C1..in~r in Airl.i@y Hoighhi ,
 ~Ju.,r,ir.gton .

 2 . 1, Da1Cn1dont C:ohbe1· Home Lonna 1.0 a Cnrpur at1onu t.hat orovide                                    '1crro lo no ond
 it. hOmo beao of op2rotion ie Okl ~u.na .

2.5 Def ndent S11ith , is an lltmrtl!Jv at la:. r.eglstered with the ! 'nshir.gton Stete
Ber Aoet:ci t.ion W."l.J partic ipa't d in Fr, uuul n't S 1 vi::e of Pro.case , F"cilco to
~0P5rly e rve tne Pl aintiff with OOCtJmSnt• •

:- . 6 Oefund nt .1chen1<necht , is tha k tno Ccun y                       ~, riff .
? • 7 O~fenaent Esporzo is a O~puty Klnq County ShL>ri ff .

            .                  I I1. £.2,s_tw:3,1,_.[!ll~~.l!£L,:!!.:f,.:,:.!£UL..2f...e..s..ti!m
3 . l Plo1nt1tf .1n.'l'.cc B. Edwsrdscn hoc ean ir1carcerated for ovar t11x-, y arn in ttm
l mhinoton Str,te napurtmant of Corr·nc cion~ .

3 . 2 Tna Plai;;tiff does own , .,rops +v 11 c t 1 at 43fi?. ... 126th Av""? . <5E [nuTc!ow ,
Washington 98002 , Situate in T'lx ~'u,,b"'r/Parc.Jl '1B20Uf- qoy·_os .

~. ' At no 'Lime hes th~ Plointi ff ,iqn d s Contract or r,1cr'lgaya Agr ~:, nt with tna
~bf normt Caliber Ho:::_ Lo,1ns .

3 . 4 Th t thn Dorondcnt Caliber HO!n.3 Loenu i!l t..r.d alw..,yo has ba n involved in




                                                              '
            Case 2:19-cv-00888-JCC Document 1-1 Filed 06/06/19 Page 3 of 4
                                                                              .f


Fraudulent Landing Practices, rand Impropar Service of Foreclosure Paper\&JOrk.
J.S That Defendant Nathan F. Smith is an agent or Representative of Wells F"argo
Bank and Caliber Heme Leans, who knows wall Waahingtcn State Cause Authority and
has fraudulently aervad tha Foreclosura paperwork en P.shalf of Caliber Hema Loans,
and Walls Farge bank, in complete knowledge that the Plaintiff is incarceratsd in
the    Wsshington   State   Department   of   Corrections,   in   violation        of   Clearly
Established Case Authority that forbids Prisonars being Served by Publications.
3. 7 Defendant Smith end Calibar Hom& Lean, conspired with hhllls Fargo B&nk to
defraud the Plaintiff out of hie Property through fraudulent services of Process,
failing to properly eerva a Civil Complaint, Summons, and Foreclosure paperwork
upan him.
3.9 Defendant Johankn~c:ht and Esporz.:i were invnlvefj tr. t~c ~roudLJlcnt 1'ctivities
whainer knolalingly, intentionally or. by tha directed of their agency·, they felled
to actually Serve the Plaintiff with any Paperwark or Notices, as he was and has
been in Custody of tha Washington State Department of carrecticns for Over Ttua
Yeare under a judgment and sentence.
3 .1 O That Defendant Smith and Defendant Caliber Home Loans Ccnapir(:)d to get
Defendant Johanknacht and Defendant Enporza to servm papars at the incorrect
address for the Plaintiff even though, Wells Fargo Bank in King County Washington
Had "Written Notice" of the Plaintiff's Current AddreE:s end hes had it for over
two ymars.
3.11 That Oefendsnt Caliber Homa Loans buys and sells mortgages and homa loans
from other Lean Companies and then F'oracloses upon those Loana without (a) Proving
Propst· Notices cf the PurchaS9 of tha DAbt Note; (b) The Addreee to Send the
Payment to; (c) s~rvice upon the Home Owner when they are not at an eddreae; than
obtaining a Default Judgment in ViolEticn of State and Federal LBWS.
3 12 Dafendent Smith is involved 1n the F'raudulent Activities and uses his
W~hington state aar Association License to Conduct Illegal Business Practices for
the Defendant Caliber Heme Loans.
~       That the Defendant Caliber Heme Loans and Defendant Smith d:d not pr~perly
~i~~  the Plaintiff who was confii:1nc a't tn~ ~irwriy Height El Corri:c;tii;me CMters
since August 10, 2016 er King Caunty Jail.

 3 1
     l+ Th?. Defendant Cali
 dmducti;.g
                             oar
                               Homa Loans or its aaeaciat::,s
              fraudulent F'areclosurea and Serving Paperwor
                                                                     tsvfmproper
                                                                          e hi!tary~~
                                                                                 Y
 individuals named es Defendant.
                      Caliber Home Loans is in Violation of §17152-23 Heme for Home
 3.15 That Oafend:: (A)(2) f the F"aclaral rit.ortgege Corparstion Act 12 u.s.c. 1454;
 ~~;.~o~r~, (b) end theoin~nce of Mortgagae as well es the Real Estate Act
 Set tlemant Pracedurae Aet c.,f 1 ~ 74 •
                                          I    r Service of Procass knowing or having
  3.16 That the Defendant cD!";~ted ~ ~~~~~tad and serving summons by Publication
  :~~~9; 1:~::::: ~~~~~\1,f ~~er"~otice of the summons and Complaint.
                                         do fandant Esparza had knot.1ledge and knaw or
    3.17 Defend ant Mltzi Johanknecht en a         inmate in the king Caunty Jail or wsa
    should have know that the PleintiOeff I l l ~ ~ of Ccrractione Serving e Criminal
    sent to tha Washington Stete        par
                          Case 2:19-cv-00888-JCC Document 1-1 Filed 06/06/19 Page 4 of 4
                                --
   ~ntenca .
   3 .1 ~ Tnut Defendr.nt Johanl<n:!cht end Defendant Esparza ht1vo p.ir.er1i.:ork in r,hc
   PoG    ssion en1 control cf King County Sheri ff ' 3 Oeoartmof\t r.nd King County Jeil
   that Show that tha PlaintJ ff wan l' rm3ic3nt of t.he Jail ""f'tBr Jlupust 10 , 2016 , and
   with thie kncwlooq kr. w t.het Servico of Procon~ was im"lroper enc th~ y Can !lpir1:1c1
   with Oefendtmt CalibP.r Homa Loans , 0-i?fendont Siil th end Jven h.l~l ls F "'rY'-' bani< to
   Dcfr iUd tnc Plninti ff OL't af ni.. HOT': nnd Soll 1~ et ~h ~·f'l. ff' s Jluction wi'tnnut
   Givtng Him Proper Not.!~~ -
   3 . l' Tna't Oefm~..mt Johenknwcnt and Eapo-.·za r ce1ve · cn;::iies cf ttll::' P1i<ir.titf ' s
   tloticiris : ~otion ·o Disr:ii!J6 Dsfoult , ~;oti.on to Reatrf'1n Sel:~ , 1-'otil'ln for f xtens1on
   of Tir;:o to Fili? c;tetementn of Foct ntc • . • ) aftor c osting t:he ·1,~otice of . he1iff 1 .:;
   S0le 11 on the Plnintiff'El Q~9Joent•s Door m nr about Uctob~r 01 , 201 B.

   3. 20 Defendant Johsnkr- cht end Oafendont Esparza had a cfutv to Ceaae or>d Deei st
   their Dctjvities in proce~ding wi~h t~a 5hgr1ff ' s Sel e Jf'b!r Receiving the
   Plain ti ff' Mot tens, bt.rt proceacferl to sale nis Procertv wi tr.au t his Conser.t in
   v!r.lations of Stutn ;snd rsd!!ral Lar11. •

    - • 21 Thet the !n?fendent Calib.,r Homa Lcmns, Oofenden                   Smith, Daf~ndent
   Joh, '1kNcht , Oefcm::f nt f ~iporia hnv • r,ot rcmr,onr:-,,., t'> th~ Plaint! ff 1 a !~t1emptton
   Paym•n't
   ,.._ _ . nor
             1 r l)iohonor,, 1 nia Neootiable
                                       ...        lnstru:nent t'3f' Sat forth i11 the Uni fora,
   ~1•,1<1rC10                 ~ocfr:.:6 Gnr' >,, V':: 'lCCt"JOt_ :J :layrn:Jnte.

  :- , 22 That Oefenoent Coli~er H.:Jrr111                          1            o   f            ,
  Plaintiff u1t, r P:opgr ~Jot~CP- c-f                             0~:s,or          e .r•ndam: _SmJ.th h~v,• n_u; P.CVJ "£d (. 1.:
  CCK1!3 and hove t.norebv cJCCC ted of
  ~d ~iftv_ Thousa--d n,.,llrl': ~nri e
  oy Certif1ed Rerum R-:-t:_!:it Reouest J, rmd Signei.J f~r .
                                                                 i:v ~L~c::rf l.:,2ig'cioT·~O
                                                                        ;           ~s requu..oo by t

                                                                                                  1
                                                                                                            ...rn, orm Lo - ~l,: 1
                                                                                                        P.ne Mill1ori Tw" huncr"'n
                                                                                                      oney Drdar , that u.:?.... ,•nt

  3. ?3 That ')ef ~n:1unt Jo'ia,kn ,cht r,i:id -
  office Cc.n,.:act s 1s 't''i~y Pr ~ ad t'1!th ~~~or~a a ro in viol.a:~on of tt•oir OothEl cf
  Prorr,?rty as l br.ec: Jn 'thio rivil c- 1 1 l or Trer-f.:r a, Title to PleinUff' "'
  Prol"\Drt      '                    '       ,:;mp e nt "'lj tne Pl i .,., &f               ·~
          .......     Y' end Ca;isa F'ur Lh:!r Actions ':li th tha                   Sal~ .           a n .. J   '       nrrn P.erJ9 mnd   the

 t '1 'TEF'ORE   Pl       ~                I V· Re l ief Sourmt
 , 1           ,    aintif, here~y nr VP for-i--;.=-;----
                                                   11
 ~ . t\ward Statutory Panslti           A             c o .. l •inc Rnlief :
 4 ·... \. ard St tutory ..... ~ Reg !ll c~omino to Proof. -
 4 3 ~a         Co             "' • u er ,•ttornay F'ens
 4 . 4 Att r O     ats essoc.ieted with Suit                  eccorc:1'19 to proof•
 P.                 iard , r. tJr dor tc r'9iJfi"' ond Dosi • •
  ro :t. rty .                                          -          "'       ell !3nl es llct1v1tieo of the
4.5 That                tho     D9fenoant •a _                                                                            tho Plelntirr•a
 Pl int 1 f f wh l fl he :f n in p.,,rp~I')];- and hoi.. C'"'U3a why it fniler.
t... ' Any RRH f                       - r,nn f. ,                                        • to pro?i '"'lv U<"rve th...
    •           n t~t the "l""'-   ..••rt   0    ~u:-v Deal'l's ... ...
                                                                                                                    ...
                   -ri                                        • ..,u:l ,. and Pr o,., r
SIGNED THIS C ~,'I of /it                                                           "' · •
Centsr, 1., Ai'ri;., v '--!gh· --<..'"'Y___ , "019 at ti..- "
                                ~ ' I ''lshinq ton-

,6 ~--=-
                       • PL::                         .            '         Il'C' Hi rwGy Hui nht
                                                                                                                     "        Corr •ctior.3
      8        • •      c'w·   r dc.on- • - 1=:t'-p.,...__
                                            t"J.Oil"lr.i fi'
